DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objections to claims 25, 27, 29, and 31 are moot following the cancelation of the claims.
Nunome et al. (US 2012/0028092) teach a separator having a Gurley number of 500 sec/100 ml (par.0041), but fail to teach the microporous membrane in claim 16.
Ohtani et al. (US Patent 4,097,383) teach a microporous sheet with pores in the form of a trapezoid (column 1, lines 64-65), but fail to teach the microporous membrane in claim 16.
There are no prior art teachings that would motivate one of ordinary skill to modify Nunome et al. or Ohtani et al. and obtain the microporous membrane in claim 16 of the instant application.
Therefore, claims 16-24, 26, 28, 30, and 32 are allowed.
Claims 1-15, 25, 27, 29, and 31 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANCA EOFF/Primary Examiner, Art Unit 1796